Citation Nr: 1025605	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which continued the assignment of a 
70 percent evaluation for PTSD, and denied a TDIU claim.          
The Veteran's claim for increased rating for PTSD arose out of 
his having contested the initial assigned rating for that 
service-connected disability. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999). 

In April 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge, a transcript 
of which is of record. At the hearing, the Veteran provided 
additional evidence consisting of private psychiatric and 
psychological evaluations, along with a waiver of RO initial 
consideration.               38 C.F.R. §§ 20.800, 20.1304(c) 
(2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.









REMAND

The Board is remanding this case for specific development action 
prior to issuance of a decision on the claims on appeal.

Initially, during the April 2010 hearing the Veteran provided 
notification of his receipt of disability benefits from the 
Social Security Administration (SSA) which award he indicated was 
premised upon the condition of his service-connected PTSD. The 
SSA administrative decision to award benefits from that agency 
and supporting medical records may prove pertinent to the instant 
claims before VA.         As the ostensible basis for SSA 
disability benefits is in part, PTSD, the corresponding records 
would appear to be directly relevant, and should be obtained. See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The SSA records 
would likewise obviously be directly relevant to the additional 
claim for a TDIU. Therefore, the case is being remanded to 
acquire this additional evidence.                 See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. Gober,             
14 Vet. App. 214 (2000). 

The Board further finds that a new VA medical examination by an 
evaluating psychiatrist is necessary to supplement the record. 

The record indicates that the Veteran last underwent VA 
examination pertaining to the severity of his service-connected 
PTSD (with an opinion as to his capacity for gainful employment 
in relation to PTSD symptoms) in February 2007. According to the 
examination report, the diagnosis was of PTSD, mild. It was found 
that the Veteran's psychiatric presentation did not preclude the 
possibility of employment. The examiner determined that the 
Veteran might be unemployable in his former occupation as a 
plumber because of his orthopedic problems as he did have an 
antalgic gait, but that there was no impairment of employability 
on a strictly psychiatric basis. 

In addition to his psychiatric examination of the Veteran, the 
evidence and information available to the February 2007 VA 
examiner at that time included an October 2006 letter from N.A., 
a VA psychiatric nurse practitioner in which she stated that the 
Veteran was no longer able to work as the result of (nonservice-
connected) neck and back pain, as well as bilateral hip 
replacements.

Since that time, there have been medical providers' statements 
added to the record which addressed the matter of the Veteran's 
employability due to service-connected disability. 

In her March 2009 letter, the VA nurse practitioner stated that 
she considered            the Veteran unemployable solely related 
to his PTSD.

In July 2009, M.R.S., a VA psychiatrist opined that the Veteran 
was "no longer employable," presumably meaning as attributable 
to his PTSD.

The February 2010 evaluation of J.G.P., a private psychiatrist 
stated that in view of mental health limitations and advancing 
age that future employment for the Veteran was "improbable." 

To obtain a more conclusive depiction of the Veteran's 
employability with regard to his service-connected PTSD, a new 
medical opinion on this subject should be acquired that 
encompasses review of the recent statements of private and VA 
treatment providers, particularly of VA medical professionals who 
treated                 the Veteran on a continuous basis. In 
providing the requested opinion, the VA examiner should attempt 
to ascertain whether the original February 2007 psychiatric 
examiner's opinion remains valid, and in so doing consider 
whether the Veteran's employment capability may (or may not) have 
worsened in the timeframe since that opinion was rendered. The VA 
examiner is further requested to opinion only on the impact of 
service-connected disability upon employability, and 
notwithstanding that from nonservice-connected physical 
conditions and/or due to the age of the claimant. 

Since the Veteran last underwent a VA Compensation and Pension 
examination by a psychiatrist in February 2007, a more 
contemporaneous examination likewise is warranted to determine 
the severity of PTSD. See Palczewski v. Nicholson, 21 Vet. App. 
174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability ...the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."). The above-requested 
opinion regarding employability should be provided in connection 
with this new examination pertaining to service-connected PTSD. 

As a final consideration, it does not appear that on the issue of 
entitlement to a TDIU the Veteran was provided correspondence 
advising him of the procedures for the development of this claim 
under the Veterans Claims Assistance Act of 2000. The RO/AMC 
should issue the Veteran a supplemental notice in this regard.           
Such notice correspondence must inform him as to the evidence 
necessary to substantiate his claim, as well as the joint 
responsibility between VA and himself to obtain this evidence and 
information.

Accordingly, the case is REMANDED for the following action:

1.	Prior to further consideration of the 
claim for a TDIU, the RO/AMC should send the 
Veteran a VCAA letter in accordance with 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & 
Supp. 2009), and all other applicable legal 
precedent. 

2.	The RO/AMC should take appropriate action 
to obtain copies of the SSA administrative 
decision(s) on a claim for benefits with that 
agency, along with all medical records 
underlying that determination. Then, 
associate all documents received with the 
Veteran's claims file. 

3.	The RO/AMC should schedule the Veteran for 
a VA psychiatric examination to determine the 
current severity of the Veteran's PTSD. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected PTSD, in accordance with the rating 
criteria specified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411. The examiner should 
assign a Global Assessment of Functioning 
(GAF) score and explain the basis for this 
finding.

The examiner is then requested to provide an 
opinion as to whether the Veteran is 
incapable of securing and maintaining 
substantially gainful employment due to the 
severity of his service-connected PTSD. In 
providing the requested determination, the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the Veteran's service-connected 
PTSD (or for that matter, any other service-
connected disability), as distinguished from 
any nonservice-connected physical or mental 
condition.           The requested opinion 
must also take into consideration the 
relevant employment history, or lack thereof. 
The VA examiner must further specifically 
indicate his review of the conclusion of the 
February 2007 VA examiner concerning 
employability due to service-connected 
disability, and the findings of several VA 
and private treatment providers on this 
subject since that time period. If an opinion 
cannot be rendered without resorting to pure 
speculation, the examiner should explain why 
this is not possible.

4.	The RO/AMC should then review the claims 
file.           If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).
5.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal, based upon all 
additional evidence received. If any benefit 
sought on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)












These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.           
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


